Citation Nr: 1012772	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), dyssomnia, and a mood disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Huntington, West Virginia, Regional Office of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, and PTSD.  The agency of original 
jurisdiction over the present appeal is the Louisville, 
Kentucky, VA Regional Office (RO).

The appeal was previously denied in an October 2008 Board 
decision.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2009, the Court granted a joint motion from the Veteran and 
the Secretary of VA to vacate the October 2008 Board 
decision and remand the case back to the Board for further 
consideration.  

For the reasons that will be discussed herein, the appeal is 
REMANDED to the Louisville, Kentucky, VA RO.  VA will notify 
the appellant and his representative if further action is 
required on their part.


REMAND

With regard to the claim of entitlement to service 
connection for an acquired psychiatric disorder (to include 
PTSD, dyssomnia, and a mood disorder), current VA medical 
records show that the Veteran has been treated for 
complaints of insomnia, nightmares, and sleep disturbances 
associated with memories of his military experiences in 
Vietnam.  The Veteran's service records show that he was 
stationed at the Naval Support Facility (NAVSUPPFAC) in Da 
Nang, Republic of Vietnam, from December 1970 - November 
1971.  According to his written and oral statements, he 
claims as his PTSD stressor that he was present during 
several enemy rocket attacks while stationed at the Naval 
Support Facility in Da Nang.  In particular, he describes a 
rocket attack against the adjacent air force base in Da Nang 
in which a direct hit resulted in the deaths of nearly 30 
airman and soldiers.  According to his recollection, this 
event occurred between May - July 1971, and the air force 
base was located between "Monkey Mountain" and "Marble 
Mountain" in Da Nang.  VA should refer this stressor to the 
Joint Service Records Research Center (JSRRC) for 
appropriate development to confirm the stressor.  
Afterwards, the Veteran should be scheduled for a VA 
psychiatric examination to determine his current diagnoses 
on Axis I and to obtain a nexus opinion as to whether it is 
as likely as not that these diagnoses are linked to his 
military service. 

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Board observes 
that the Veteran has not been provided with a medical 
examination addressing either disability.  With regard to 
these claims, the Veteran contends that he has tinnitus and 
impaired hearing in both ears due to exposure to acoustic 
trauma during active duty associated with the discharge of 
firearms and being in proximity to explosions from incoming 
enemy rocket artillery.  In the present case, the Veteran's 
own testimony as to experiencing a persistent ringing in his 
ears is competent evidence of tinnitus, as tinnitus is a 
medical condition whose diagnosis is predicated solely on 
the subjective report of tinnitus symptoms by the affected 
individual.  However, absent a clinical examination that 
provides a formal diagnosis of this disability and a nexus 
opinion, the Board cannot proceed with adjudication of this 
claim at the present time.  

With respect to the veteran's hearing loss claim, absent a 
clinical examination showing the present state of his 
hearing acuity and a nexus opinion, the Board is unable to 
determine whether or not the Veteran has the requisite level 
of impaired hearing acuity to meet the minimum thresholds, 
as prescribed by regulation, to be regarded as a disability 
for purposes of VA compensation (see 38 C.F.R. § 3.385 
(2009)), much less make a factual determination regarding 
the relationship of any hearing loss diagnosed with the 
Veteran's military service.  See Barr v. Nicholson, 21 Vet. 
App. 447 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In view of the foregoing discussion, the case should be 
remanded so that the Veteran may be provided with the 
appropriate examination(s) to determine whether or not he 
has a clinical diagnosis of bilateral hearing loss and 
tinnitus.  Nexus opinions should be obtained that consider 
the etiology of any hearing loss and tinnitus diagnosed in 
the context of the Veteran's reported history of in-service 
acoustic trauma exposure. 

The Board notes that the clinical evidence of record 
includes VA outpatient treatment records dated up to May 
2007.  However, the clinical evidence is current only up to 
this date.  Therefore, the RO should also obtain any 
relevant clinical records pertaining to the Veteran's 
psychiatric treatment and treatment for hearing loss and 
tinnitus since the May 2007 note.   

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should obtain all relevant VA 
medical records pertinent to the Veteran's 
psychiatric treatment and treatment for 
hearing loss and tinnitus for the period 
from May 2007 to the present.  

2.  The RO should contact the JSRRC to 
develop the evidence to verify the 
following stressors:

(a.)  How often, if at all, was 
the Naval Support Facility in Da 
Nang, Republic of Vietnam, 
subjected to enemy rocket attacks 
in 1971?

(b.)  Was there an enemy rocket 
attack against the air force base 
in Da Nang that resulted in 
multiple casualties around the 
time period of May - July 1971?

3.  The Veteran should be scheduled for a 
VA mental disorders examination to 
determine whether he has PTSD due to the 
stressor or stressors described above.  
The examiner should also determine the 
nature and extent of any currently 
demonstrated acquired psychiatric 
disorders.  

(a.)  A diagnosis of PTSD under DSM-IV 
criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner 
should identify the specific stressor 
or stressors that support that 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.

(b.)  The examiner should present an 
opinion as to the likelihood that any 
demonstrated Axis I diagnosis or 
diagnoses other than PTSD that is 
found on examination is the result of, 
or is otherwise attributable to, the 
Veteran's military service.   

Pertinent documents in the claims folder, 
including the Veteran's service treatment 
records, must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical opinions rendered.

4.  The Veteran should be scheduled for an 
appropriate VA examination addressing 
whether or not he has tinnitus and, if so, 
the etiology of this disability in 
relation to his military service.  The 
examiner should provide an opinion 
addressing the following question:

If the Veteran is diagnosed with 
tinnitus, is it at least as likely as 
not that the tinnitus had its onset 
during active duty?  For purposes of 
providing this opinion, the examiner 
should assume as true the Veteran's 
historical account of exposure to 
acoustic trauma from the discharge of 
firearms and explosions from incoming 
enemy rocket artillery during service 
approximately 40 years earlier.

Pertinent documents in the claims folder, 
including the Veteran's service treatment 
records, must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.  The Veteran should be scheduled for a 
VA audiological examination to determine 
whether or not he has a clinical diagnosis 
of bilateral hearing loss that meets the 
criteria under 38 C.F.R. § 3.385 to be 
regarded as a disability for purposes of 
VA compensation.  If hearing loss that 
meets this criterion is objectively 
demonstrated, the examiner should provide 
opinions addressing the following 
questions:

Is it at least as likely as not that 
the Veteran's hearing loss had its 
onset during active duty?  
Specifically, is the present state of 
his hearing loss consistent with a 
prior history of exposure to acoustic 
trauma during service?  For purposes of 
providing this opinion, the examiner 
should assume as true the Veteran's 
historical account of exposure to 
acoustic trauma from the discharge of 
firearms and explosions from incoming 
enemy rocket artillery during service 
approximately 40 years earlier.

Pertinent documents in the claims folder 
must be reviewed by the examining 
audiologist, who should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical opinions rendered.

It would be helpful if the examining 
audiologist would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

6.  The RO should clearly state in the 
examination notification letter(s) sent to 
the Veteran that he is legally obligated 
to report for the above examinations, 
pursuant to 38 C.F.R. § 3.655 (2009).

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the Veteran's claims for 
service connection for bilateral hearing 
loss, tinnitus, and an acquired 
psychiatric disorder (to include PTSD, 
dyssomnia, and a mood disorder), with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate amount of time to 
respond.  Thereafter, the case should be 
returned to the Board, in good order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

